                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF OHIO
                                               EASTERN DIVISION

        IN RE:                                          )
                                                        )       CASE NO. 18-17584
        DWAYNE MCCULLY SR                               )
                                                        )
                                                        )
                        DEBTOR(S)                       )       JUDGE: ARTHUR HARRIS
                                                        )

                                 REQUEST FOR NOTICE TO CREDITORS



     To the clerk, United States Bankruptcy Court:

                           It appears to the Trustee that there will be assets for distribution in the

     above-captioned matter. Please issue notice to creditors to file claims.



     Date: FEBRUARY 6, 2019                                   /S/ ALAN J. TREINISH

                                                              ALAN J. TREINISH, Trustee




18-17584-aih     Doc 14    FILED 02/06/19        ENTERED 02/06/19 10:20:26             Page 1 of 1
